Citation Nr: 0930081	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-23 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for the purposes of establishing entitlement to Department of 
Veterans Affairs death benefits.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran had pre-war service from September 1941 to 
December 1941, was beleaguered from December 1941 to April 
1942, was a prisoner of war from April 1942 to December 1942, 
was in no casualty status from December 1942 to August 1945, 
and had service with the regular Philippine Army from August 
1945 to September 1945.  The appellant seeks surviving spouse 
benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
that the appellant was not entitled to recognition as the 
Veteran's surviving spouse.  In September 2008, the Board 
remanded the claim for additional development.

In July 2009, the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A certificate of marriage, formally registered in July 
2003, reflects that the appellant and the Veteran were 
married in September 1949.   Although this certificate of 
marriage was not registered until many years later, and there 
is no record of any witnesses to the marriage, there is no 
evidence definitively demonstrating that the Veteran and the 
appellant were not married in September 1949.

2.  Four birth certificates, formally registered many years 
after the births, demonstrate that the appellant and the 
Veteran bore four children together.  

3.  The appellant paid the Veteran's burial expenses and was 
his lawful spouse at the time of his death.




CONCLUSION OF LAW

The criteria for entitlement to recognition as the Veteran's 
surviving spouse for the purpose of establishing entitlement 
to VA death benefits have been met.  38 U.S.C.A. §§ 101(3), 
103, 1102, 1304, 1541, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA death benefits may be paid to a surviving spouse who was 
married to the veteran:  (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage. 38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 
C.F.R. § 3.54 (2008).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person. 38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.53 (2008).  Additionally, the law 
provides that a spouse is a person of the opposite sex who is 
a husband or a wife.  38 U.S.C.A. § 101(31) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.50 (2008). A wife is a person 
whose marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j); 3.50(a) (2008).

For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
C.F.R. § 3.1(j).

The appellant contends that she is entitled to VA death 
benefits based upon her status as the surviving spouse of the 
Veteran.  She asserts that she and the Veteran were married 
in September 1949, and that together they bore four children.  
The marriage certificate for the appellant and Veteran was 
not registered until July 2003.  There are no statements from 
any witnesses to the wedding of record.  Four certificates of 
birth demonstrating the appellant and Veteran as mother and 
father, however, are of record.  The birth certificate of the 
fourth child, which shows the Veteran and the appellant were 
married in September 1949, has been determined to have not 
been registered until April 1, 1996.  The other three birth 
certificates also list the appellant and Veteran as married 
to each other.  It is not clear, however, when the three 
other birth certificates were registered.  

The appellant acknowledges that she had been married to 
another man prior to marrying the Veteran, but asserts that 
her prior marriage was terminated by that man's death in 
February 1945 and that her September 1949 marriage to the 
Veteran was therefore valid.  The February 1945 death 
certificate for the prior spouse is of record.  As there is 
no reason to doubt the authenticity of the February 1945 
death certificate, the Board concludes that there was no 
legal impediment to marriage at the time the appellant and 
the Veteran were married in September 1949.  Additionally, 
although the September 1949 certificate of marriage was not 
registered until many years later, and there is no record of 
any witnesses to the marriage, there is no evidence 
definitively demonstrating that the Veteran and the appellant 
were not married in September 1949.  Records dated throughout 
the 1960's to mid-1970's show that although the Veteran did 
not name his spouse, he reported that he was married and 
living with his family.  There are no records demonstrating 
that the Veteran during his lifetime was married to an 
individual other than the appellant.  Records dated after the 
Veteran's death in February 1996 show that the appellant paid 
the Veteran's burial expenses and reported to VA that she was 
the Veteran's lawful spouse at the time of his death.  Based 
upon the September 1949 marriage certificate, the Veteran's 
report of having been married and living with his family, and 
the appellant's financial responsibility for his burial 
expenses, the Board concludes that it is at least as likely 
as not that the appellant and the Veteran were married at 
least one year prior to his death in February 1996.  

In addition, although the four birth certificates were not 
registered until many years after the birth of each child, 
there is no evidence definitively demonstrating that the 
Veteran and the appellant were not the parents of the 
children for whom the birth certificates were filed.  

The Board finds that the totality of the evidence is at the 
very least in equipoise regarding whether the appellant was 
the lawful spouse of the Veteran at the time of his death.  
Resolving the benefit of the doubt in the favor of the 
appellant, as is required by law, the Board concludes that 
the appellant is entitled to recognition as the Veteran's 
surviving spouse for the purposes of establishing entitlement 
to VA death benefits.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appellant is entitled to recognition as the Veteran's 
surviving spouse.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


